Citation Nr: 1435963	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-00 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for status post abdomen wound with aortic repair, adhesion, lactose intolerance, and residual scars, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for pseudo folliculitis barbae (PFB), currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for allergic rhinitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 19996 and again from December 1999 to February 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for the aforementioned disabilities.  

In October 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected allergic rhinitis, PFB, and status post abdomen wound are more severe than the current evaluations reflect.  

During the October 2013 videoconference Board hearing, the Veteran indicated that his service-connected allergic rhinitis, PFB, and status post abdomen wound had worsened.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of these disabilities and he has not had an examination since August 2010, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new pertinent medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the current severity of his status post abdomen wound, PFB, and allergic rhinitis.  The claims file must be made available for review in connection with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any and all indicated evaluations, studies, and tests, to include an upper gastrointestinal series (barium meal), should be accomplished.  The examiner should indicate whether there was delayed motility of barium meal.  

3.  After completion of the above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



